 

Memorandum

To: — Honorable George A. O’ Toole Jr., Senior U.S. District Judge
From: Jason Nelson, U.S. Probation Officer
Date: November 18, 2019

Re: DIN, Burhan Ud
Dkt. # 17-CR-10098

Restitution Order/Payment Schedule Policy

 

This memorandum serves as notification of a fine/restitution payment schedule agreed upon by the
Probation Office in accordance with the Administrative Office Monograph 114.

Itis the responsibility of the Supervising Probation Officer to notify the Court of an agreed-upon payment
schedule. This schedule is based upon the defendant’s ability to pay at the time it is formulated, Periodic
reviews of the defendant’s financial situation will be made in order to determine whether the schedule
shall be changed. In the event any changes are made, the Court will be advised.

On November 7, 2019, Your Honor sentenced Mr, Burhan Ud Din to three (3) years of Probation. Mr.
Din was ordered to pay a $600.00 Special Assessment and $140,372.40 Restitution.

Mr. Din currently resides with his wife and children at 107 Spring Street, Watertown, MA. Mr. Din is
currently employed as a cab driver for Metro Cab and earns approximately $100.00 per day. Mr. Din is
required to pay rent and family expenses. A review of Mr. Din’s net worth and cash flow statement
reveals he has limited assets to pay towards his financial obligations. Therefore, Mr. Din has agreed to
pay $50.00 per month towards his $600.00 Special Assessment and $140,372.40 Restitution.

If Your Honor concurs with this payment schedule, please advise by signing below.

Reviewed & Approved by:
/S/ Jeffrey R. Smith
Jeffrey R. Smith

ff N
. Lh p V2 f la SP Supervising U.S. Probation Officer

The Honorable George A. O’Toole Jr.
Senior U.S. District Judge

J]
Date: POT F
1

 

 
